ORDER
PER CURIAM.
New Travel petitions this court for review of the dismissal of its complaint, for lack of probable cause, by the Office of Human Rights. D.C.Code § l-2545(c) (1981). Because the administrative action did not arise out of a contested-case proceeding, this court lacks jurisdiction and the petition must be dismissed. D.C.Code § l-1510(a) (1981); see also Donnelly Associates v. District of Columbia Historic Preservation Review Board, 620 A.2d 270, 276 (D.C.1987).
Accordingly, it is
ORDERED and ADJUDGED that the petition for review be, and the same hereby is, dismissed.